Exhibit 10.4




AGREEMENT

BETWEEN

INTERNATIONAL FOOD PRODUCTS GROUP, INC.

AND

ROBERT GEORGE




Whereas, Robert George has provided Executive and Consulting Services to
INTERNATIONAL FOOD PRODUCTS GROUP, INC. (“Corporation”) for the period from
February 20, 2008 to date, expending over 1500 hours of his time, assuming the
responsibilities and office of a Director of the Corporation, for which time and
services he has not been compensated; and




Whereas, as a result in part of his activities and efforts, the Corporation has
been changed from an insolvent shell without assets, operations or prospects,
into a Corporation with new plans and business purpose for an exciting Computer
Technology and Equipment Manufacturer and Distribution Business; and




Whereas, at this date, the Corporation has no funds to pay in cash the
compensation rightly due for these services fully rendered, and has only
restricted stock which it might use to satisfy this debt;




Now, Therefore, the parties hereto agree as follows, effective as of this 20th
day of  February, 2009:




1.  Corporation hereby contracts to issue 5,000,000 shares of its Restricted
Common Stock to Robert George, and Robert George hereby accepts said shares, in
full satisfaction of the compensation owed to Robert George by Corporation for
the consulting services and Director services fully provided by Robert George to
Corporation over the twelve month period ending February 20, 2009.




2.  The parties hereto further agree that since Corporation is in the process of
amending its Articles of Incorporation to increase its authorized capital stock
so that it can lawfully issue additional shares, and Corporation can not issue
shares until said amendment is complete, that Corporation shall immediately
amend its Articles to permit it to issue the shares provided for by this
Agreement, and the parties further agree that by their execution of this
Agreement, Corporation is bound to issue the aforesaid shares in full, as soon
as its Articles are amended, and the shares so to be issued shall be deemed
fully earned and vested as of the date of execution of this Agreement by the
Parties hereto.







INTERNATIONAL FOOD PRODUCTS GROUP, INC.




BY:  /s/RICHARD DAMION

            RICHARD DAMION, CHIEF EXECUTIVE OFFICER







       /s/  ROBERT GEORGE

            ROBERT GEORGE

  



